Case 2:21-cr-20354-PDB-APP ECF No. 283, PageID.959 Filed 07/08/21 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

UNITED STATES,

              Plaintiff,
v.                                                  Case No. 21-cr-20354-3
                                                    District Judge Paul D. Borman
TAMAR WATKINS,

          Defendant.
___________________________/

     ORDER DENYING MOTION FOR REVOCATION OF DETENTION
        ORDER AFTER DETENTION HEARING ON JULY 1, 2021

        Defendant is charged in Counts 1 and 4 of the 39-count indictment with:

              Count 1: Racketeering Conspiracy; 18 U.S.C. §1962(d).

              Count 4: Conspiracy to Distribute Controlled Substances, 21 U.S.C.
§846.


        If convicted of Count 4, he faces a 15-year mandatory minimum sentence.

There is a presumption of detention on this drug conspiracy charge, 18 U.S.C. §

3142(c)(3), §3142(f)(1)(C). While Defendant has proffered evidence seeking to

rebut the presumption, the Court, after considering the defendant’s proffer, the

presumption and other evidence and factors discussed below, concludes that

detention is warranted.




                                          1
Case 2:21-cr-20354-PDB-APP ECF No. 283, PageID.960 Filed 07/08/21 Page 2 of 4




      The Government is seeking detention on the basis of the risk of the

defendant not appearing at future criminal proceedings, and on the basis of

dangerousness to the community, if released. 18 U.S.C. §3142(f)(2)(A) & (B).

      Indictment Overt Act #200 – a telephone recording of Defendant -- reveals

his significant role within the Almighty Vice Lord Nation (AVLN) gang, which

was founded in Chicago, and now has a chapter in Detroit.

      Defendant has a very significant and serious criminal history. In 1997,

Defendant was convicted of murder in a Chicago Court. In July, 2005, Defendant

was convicted in this Federal District Courthouse for being a Felon in Possession

of a Firearm: he was sentenced to 24 months in prison, followed by a three year

term of supervised release.

      More recently, Defendant has outstanding warrants for his failure to appear

in local courts on misdemeanor violations in Jackson County, Ohio and

Greensberg, Indiana in 2020.

      Paragraph #184 of the instant indictment alleges that on December 10, 2020,

Defendant sold approximately 27 grams of cocaine.

      The Government was running pings on Defendant’s cell phone which

showed weekly travel to Chicago and back to Detroit.

      The Government also proffered evidence that on the day of his initial

appearance in this Court, he made threats against cooperators.

                                         2
Case 2:21-cr-20354-PDB-APP ECF No. 283, PageID.961 Filed 07/08/21 Page 3 of 4




      The Court has considered the Pretrial Services Report recommending release

on conditions, but rejects that conclusion given the evidence before the Court.

      The Court concludes by clear and convincing evidence that, if Defendant is

released, no condition or combination of conditions of release will reasonably

assure the safety of any other person and the community.

      The Court concludes by a preponderance of evidence that no condition or

combination of conditions of release will reasonably assure the defendant’s

appearance in court as required.

      In addition to the Court’s finding set forth on the record at the hearing, the

reasons for detention include the following:

             1. Weight of evidence against the defendant not appearing, and being

                a danger to the community is strong.

             2. Defendant is subject to lengthy period of incarceration if

                convicted.

             3. Significant prior criminal history.

             4. Participation in criminal activity while on parole or supervision.

             5. History of violence, and possession of weapons.

             6. Use of alias(es).




                                          3
Case 2:21-cr-20354-PDB-APP ECF No. 283, PageID.962 Filed 07/08/21 Page 4 of 4




      Accordingly, Defendant Tamar Watkins is ordered detained pending trial.

      SO ORDERED.

DATED: July 8, 2021                 s/Paul D. Borman
                                    PAUL D. BORMAN
                                    UNITED STATES DISTRICT JUDGE




                                       4
